Citation Nr: 1444336	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an atrial septal defect status post repair and status post transient ischemic attack (TIA) with full recovery (a heart condition). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 2008 to December 2008.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  A congenital atrial septal defect (ASD) is a congenital defect, and not a congenital disease.  

2.  The Veteran experienced a TIA as the result of the congenital ASD during service.  

3.  The Veteran underwent surgical repair of the congenital ASD in service.  

4.  The Veteran does not have a residual disability from the in-service TIA or the in-service surgical repair of the congenital ASD for which service connection has been established. 


CONCLUSION OF LAW

The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013)  The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely letter in February 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, and well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This notice also included provisions for disability ratings and for the effective date of the claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records,  pre-service and in-service private treatment records, a May 2010 VA examination, and the Veteran's statements.  

The Veteran was afforded a VA medical examination in connection with his claim for service connection for a heart condition in May 2010.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The Board finds that the May 2010 examination is adequate with regard to the claim for service connection for a heart condition.  The opinion expressed within the examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

A TIA most commonly results from the occlusion of an artery or vein in the brain by a thrombus (blood clot).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 178, 1923 (32nd ed. 2012).  Brain thrombus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Veteran contends that he is entitled to service connection for a heart condition.  Specifically, the Veteran contends that he suffered a stroke as a result of in-service aggravation of an atrial septal defect, and therefore, service connection is warranted. 

The Board first finds that the Veteran had a congenital ASD, which resulted in a TIA in service.  Service treatment records and private treatment records from October 2008 indicate that the Veteran experienced a TIA during basic training.  Diagnostic imaging revealed the congenital ASD, and the private treatment records attributed the ASD as the source of the TIA.  The Veteran then underwent surgical repair of the ASD.  In December 2008, the Veteran was discharged from military service as the post-surgical restrictions rendered him unable to meet the requisite physical standards.  

Private treatment records from October 2008 and a November 2008 report from the Entrance Physical Standards Board (EPSBD) indicate that the Veteran presented with an ASD and further indicate that the ASD was a congenital anomaly.  A congenital defect is defined as "a defect present at birth."  DORLAND'S at 477.  As discussed above, congenital defects, by their very nature, pre-existed service and therefore are not diseases or injuries subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); VAOPGCPREC 82-90.  

Service connection, however, may be granted for an additional disability due to a disease or injury superimposed upon a congenital defect.  VAOPGCPREC 82-90.  Therefore, the Veteran's contentions, in essence, are that either the TIA or the surgical repair of the ASD, both of which occurred in service, resulted in an additional disability superimposed upon his ASD.  However, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability for which service connection may be granted.  

Service treatment records and private treatment records while in service document the Veteran's TIA in October 2008.  The Veteran experienced slurred speech, facial droopiness, and difficulty using his left arm.  He was initially treated by the military emergency department where he was diagnosed as experiencing a TIA.  The Veteran was later transferred to a private hospital where the ASD was identified and subsequently surgically repaired.  

In a November 2008 statement from a private physician and a February 2010 correspondence from the Veteran in support of his appeal, the in-service neurologic event experienced by the Veteran was characterized as a "stroke."  The Board notes that stroke syndrome is an infarction of the brain caused by hemorrhage, embolism, or thrombus, marked by a variety of neurologic symptoms, including numbness, weakness, and difficulty speaking, and is often followed by permanent neurologic deficit.  See DORLAND's at 1849.  However, both the October 2008 hospital discharge summary and the May 2010 VA examination report indicate that the Veteran experienced a TIA, which is defined as "a brief attack (from a few minutes to an hour) of cerebral dysfunction of vascular origin, with no persistent neurological deficit."  See DORLAND'S at 178.  The October 2008 private hospital discharge summary indicated that the Veteran's left-sided weakness and numbness had completely resolved and his gait had approximated normal.  The May 2010 VA examination report indicated normal neurological testing, to include normal coordination, normal balance, normal sensation, and normal gait.  The Veteran has not contended otherwise that he currently experiences neurological symptoms, or that he had experienced continuous neurologic symptoms since service separation.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not experience residuals of a TIA for which service connection may be granted, either on a direct incurrence or presumptive basis. 

Similarly, the weight of the evidence demonstrates that the Veteran does not experience residuals of the surgical repair of the ASD.  The May 2010 VA examination report indicated that the Veteran has not experienced any side effects from the October 2008 surgical repair of the ASD.  Specifically, the VA examiner noted that the Veteran did not complain of angina, dyspnea, fatigue, dizziness, or syncope.  Additionally, the VA examiner noted that the Veteran does not currently take any medication related to the surgical repair and has not experienced any additional cardiac disease as a result of the repair.  The VA examiner further noted that the Veteran demonstrated a normal sinus rhythm with no murmur, gallop, or cardiomegaly.  Finally, the VA examiner estimated the Veteran's activity level tolerance to be greater than 11 METs (metabolic equivalents).  One MET "is the energy cost of standing quietly at rest" and is used to quantify an individual's activity tolerance level as marked by symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, Note (2).  The Veteran has not contended otherwise that he currently experiences cardiovascular symptoms as residuals of the ASD repair.  

For the reasons indicated above, Board finds that the weight of the evidence demonstrates that the Veteran does not have a current heart disability.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a heart disability for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  As the weight of the evidence demonstrates that the Veteran does not have an additional disability that is superimposed upon the ASD or symptoms as residuals of a TIA that were either continuous or manifested to a compensable degree within one year of service discharge, service connection cannot be granted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a heart disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for a heart condition is denied. 


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


